DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06-10-2021, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,038,619. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1-17 of the instant application are encompassed by the limitations of the claims 1-13 of the U.S. Patent No. 11,038,619.

Listed the independent of claim 1 and dependent of claims 4-5 of the instant application below:
1. Radio frequency communication and jamming device configured for physically secured friendly radio frequency communication and for jamming hostile radio frequency communication, the radio frequency communication and jamming device comprising: an antenna arrangement comprising a transmission section for transmitting outgoing signals and a receiving section for receiving incoming signals; a receiver device configured for extracting an incoming information signal from the incoming signals received via the receiving section in a receiving frequency band; a jamming generator configured for generating at least one jamming signal for jamming at least one jamming frequency band, wherein the jamming signal is transmitted as one of the outgoing signals via the transmission section, wherein the at least one jamming frequency band comprises the receiving frequency band; and a self-interference cancellation device configured for cancelling portions of the at least one jamming signal in the incoming signals received via the receiving section at least in the receiving frequency band.

4. Radio frequency communication and jamming device according to claim 3, wherein the transmission section comprises a first radiation pattern control unit configured for adapting a radiation pattern for transmitting the outgoing information signal.

5. Radio frequency communication and jamming device according to claim 1, wherein the transmission section comprises a second radiation pattern control unit configured for adapting a radiation pattern for transmitting the jamming signal.


Listed the independent of claim 1 of the U.S. Patent No. 11,038,619 below:
1. A radio frequency communication and jamming device configured for physically securing friendly radio frequency communication and for jamming hostile radio frequency communication, the radio frequency communication and jamming device comprising: an antenna arrangement comprising a transmission section for transmitting outgoing signals and a receiving section for receiving incoming signals; a receiver device configured for extracting an incoming information signal from the incoming signals received via the receiving section in a receiving frequency band; a jamming generator configured for generating at least one jamming signal for jamming at least one jamming frequency band, wherein the at least one jamming signal is transmitted as one of the outgoing signals via the transmission section, and wherein the at least one jamming frequency band comprises the receiving frequency band; and a self-interference cancellation device configured for cancelling portions of the at least one jamming signal in the incoming signals received via the receiving section at least in the receiving frequency band, wherein the transmission section comprises a first radiation pattern control unit configured for adapting a radiation pattern for transmitting at least one outgoing information signal and/or a second radiation pattern control unit configured for adapting a radiation pattern for transmitting the at least one jamming signal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (U.S. Pub. No. 2010/0289688) in view of Krunz (U.S. Patent No. 10,439,755) with (Division Application 15/336070 filed on Oct. 27, 2016).

Regarding claims 1, 15 and 17, Sherman teaches radio frequency communication and jamming device configured for physically secured friendly radio frequency communication and for jamming hostile radio frequency communication (fig. 1, 3, page 1,  par [0005-0006, 0009]) (see an enemy jammer transmitter is usually located far from a receiver attempting to detect friendly communications signals on the jammed channels]), the radio frequency communication and jamming device (50) comprising: an antenna arrangement (54/56) (fig. 3) comprising a transmission section (60) for transmitting outgoing signals and a receiving section (58) for receiving incoming signals (54) (fig. 3-4, page 3, par [0037-0040]); 
a receiver device (58/62/64) configured for extracting (decode, pull out, draw out, withdraw, excerpt) an incoming information signal from the incoming signals received via the receiving section in a receiving frequency band (fig. 3-4, page 3, par [0033-0034, 0039-0040]) (see the receiver should be able to decode information from the waveform of a first/second signal received); 
a jamming generator (102) configured for generating at least one jamming signal for jamming at least one jamming frequency band, wherein the jamming signal is transmitted as one of the outgoing signals via the transmission section (fig. 3, page 1, 4, 6, par [0012-0013, 0044, 0060, 0067]) (see generator operating from keying material generated from a 256 bit AES, with the key changed once each second.  More sophisticated jamming algorithms may be used, as long as the algorithm is such that when the keying material and other optional control data such as time of day (ToD) are provided to the radio 50, the radio is capable of predicting the transmitted jamming signal waveform, the radio 50 can transmit a self generated jamming signal, The jammer model stage 102 is constructed and arranged in a known manner to produce or generate a true model of the jamming signal waveform as initially transmitted from the jamming source, and predict frequency bands occupied by a potential interferer in time), 
wherein the at least one jamming frequency band comprises the receiving frequency band (fig. 3-4, page 1, 3-4, par [0012, 0015, 0030, 0037, 0048]) (see frequency bands occupied by a potential interferer); and 
a self-interference cancellation device (112/fig. 3) configured for cancelling portions of the at least one jamming signal (100) in the incoming signals received via the receiving section (58) at least in the receiving frequency band (fig. 3, 1, page 1-2, 4, par [0012, 0030 0049]) (see successive interference cancellation (SIC) type of MUD, jammer cancellation, detect, track, and predict frequency bands occupied by a potential interferer in time, self generated cancellation signals to avoid self saturation when friendly jammers are not operating). 
 Sherman teaches successive interference cancellation (SIC) type of MUD (50/102), jammer cancellation (102/112), detect, track, and predict frequency bands occupied by a potential interferer in time, self generated cancellation signals to avoid self saturation, when friendly jammers are not operating (fig. 3, 1, page 1, 3-4, par [0012, 0030 0049]), that is or obvious to self-interference cancellation device.
However, Krunz teaches a systems and methods of friendly jamming for securing wireless 
Communications, and the friendly jamming devices with a self-interference cancellation module/device (fig. 1-2, col. 6, lines 33-45), and 
	Krunz also teaches we incorporate into the model a residual self-interference term using SIS ratio, defined as the portion of self-interference left after suppression (col. 26, lines 53-55), and a self-interference cancellation module embedded in each receiving mobile device, wherein the self-interference 
cancellation module allows each receiving mobile device to transmit a friendly jamming signal while simultaneously receiving an information signal from the transmitting mobile device, wherein the friendly jamming signal is a receiver-based artificial noise signal, wherein the self-interference cancellation module allows the receiver to cancel the receiver-based artificial noise signal, wherein a portion of self-interference is left after cancellation (co. 41, claim 1 languages lines 42-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Sherman with Krunz, in order to provide PHY security over a larger area.  To be able to send RxFJ from the receivers, we considered full-duplex receivers, but with one antenna per receiver.  These receivers are capable of partial/complete self-interference suppression easier (see suggested by Krunz on col. 32, lines 26-30).


Regrading claim 2, Sherman teaches the self-interference cancellation device (112/fig. 3) comprises an inserting device (100) for inserting a self-interference cancelation signal (Comm & Residual Jamming) into the incoming signals downstream of the receiving section (58) and a self-interference cancelation signal calculating device (100/Chan EST) for calculating the self-interference cancelation signal from the jamming signal (fig. 3, 1, page 1-2, 4, par [0012, 0030, 0049]) (see successive interference cancellation (SIC) type of MUD, jammer cancellation, detect, track, and predict frequency bands occupied by a potential interferer in time, the receive communications signal Comm Rx may be applied to an input of a secondary jamming cancellation stage 112 in a secondary cancellation loop). And
Krunz also teaches a systems and methods of friendly jamming for securing wireless Communications, and the friendly jamming devices with a self-interference cancellation module/device (fig. 1-2, col. 6, lines 33-45), and calculate the minimum energy route and its associated jamming power for a packet transmitted from node 1 to node 6 along a multipath route (col. 40, lines 9-12) .
Therefore, the combination of Sherman and Krunz is teaching the limitation of claim.

Regrading claim 5, Sherman teaches the transmission section (60) comprises a second radiation pattern control unit (52/102/53) configured for adapting a radiation pattern for transmitting the jamming signal (fig. 3, page 3-4, par [0036-0040, 0044-0045]) (see the transmitting component path 60 includes a power amplifier (PA) 66 an output of which is coupled to the transmit antenna 56; and a mixer 68 having an output coupled to an input of the PA 66, a first input coupled to a local oscillator (LO), and a second input coupled to a composite transmit signal, and at the front end of the RF processing module 52.  As mentioned, the jamming cancellation signal preferably includes components needed to compensate for any effects the transmission channel may have on the jamming signal, e.g., multipath, and output (Tx) from the signal processing module 53).

Regrading claim 7, Sherman teaches the receiving section (58/53) comprises a direction estimation unit (100) configured for estimating a direction from which the incoming information signal is arriving (fig. 3, page 2-4, par [0030, 0033-0034, 0042]) (see to detect and classify received enemy jamming signals, estimate the parameters needed to synthesize the jamming signals locally, and once the jamming signal is correctly estimated and tracked).
 
Regrading claim 8, Sherman teaches the direction estimation unit (100) is configured for adapting a receiving pattern for receiving the incoming information signal (58) based on the estimated direction ((fig. 3, page 2-4, par [0030, 0033-0034, 0042]) (see to detect and classify received enemy jamming signals, estimate the parameters needed to synthesize the jamming signals locally, and once the jamming signal is correctly estimated and tracked, The receiver only needs to estimate the jamming signal parameters and then mitigate the jamming signal).

Regrading claim 9, Sherman teaches the jamming generator (102) is configured for generating a plurality of jamming signals of the jamming signals for jamming the at least one jamming frequency band, wherein of jamming signals of the plurality of jamming signals comprise different characteristics, wherein the transmission section comprises a plurality of transmission channels, wherein each jamming signal of the plurality of jamming signals is transmitted over one transmission channel of the plurality of transmission channels, wherein the transmission channels of the plurality of transmission channels comprise different radiation patterns for transmitting the respective jamming signal (fig. 3, page 1, 4-6, par [0012-0015, 0044, 0057, 0060, 0067]) (see generator operating from keying material generated from a 256 bit AES, with the key changed once each second.  More sophisticated jamming algorithms may be used, as long as the algorithm is such that when the keying material and other optional control data such as time of day (ToD) are provided to the radio 50, the radio is capable of predicting the transmitted jamming signal waveform, the radio 50 can transmit a self generated jamming signal, The jammer model stage 102 is constructed and arranged in a known manner to produce or generate a true model of the jamming signal waveform as initially transmitted from the jamming source, and predict frequency bands occupied by a potential interferer in time, detecting a frequency sweep characteristic of a CW jammer, or by detecting certain "noise" characteristics of a FM jammer.). 


Claims 3-4 and 10-11are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (U.S. Pub. No. 2010/0289688) in view of Krunz (U.S. Patent No. 10,439,755) with (Division Application 15/336070 filed on Oct. 27, 2016), and further in view of Brown (U.S. Patent No. 9,906,245).
Regrading claim 3, Sherman teaches the radio frequency communication and jamming device (50) (fig. 3) further comprises: a transmitter device (60) configured for generating at least one outgoing information signal (56) in a transmission frequency band (fig. 3, page 1, 3, 6, par [0013, 0039-0040, 0048, 0060-0061, 0067]) (see the transmit antenna 56 and the PA 66, wherein the switch is closed during normal transmit operation to allow radio signals intended for transmission to reach the antenna 56, and IEEE 802.16 protocol, with two channels performing a jamming function also at the 5.8 GHz frequency.  The jamming signal waveform may consist of a O-QPSK signal roughly 20 MHZ in bandwidth, IEEE 802.16, cellular GSM, CDMA 2000, WNW, SRW, and IEEE 802.11 ), 
wherein the at least one jamming frequency band excludes (leave out/eliminate) the transmission frequency band (fig. 3, page 1, par [0015]) (see the transmitting component path of the RF processing module, and the transmitting component path is coupled at a determined level to the receiving component path so that the cancellation signal operates to eliminate the jamming signal from the desired communications signals);  
Sherman teaches wherein the outgoing information signal is transmitted as one of the outgoing signals (56) via the transmission section (60) (fig. 3), wherein the transmission frequency band and the receiving frequency band do not overlap (fig. 3-4, page 1, 3, par [0015, 0035, 0037-0038, 0040-0041]) (In this case, the first LO and second LO of transmission path, and receiving path are tuning with transmitting band and receiving band is different, and switches 88 and 84 open and close when transmitting and receiving, so that the receiving and transmitting frequency out/in they are  not overlapping);  That is or obvious to the transmission frequency band and the receiving frequency band do not overlap.
However, Brown teaches the transmission frequency band and the receiving frequency band do not overlap (fig. 2A, col. 5, lines 6-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Sherman and Krunz with Brown, in order to transmit/receive diplexer section 225 each of two diplexers directs received waves from the OMT, in the receive frequency band (e.g., 81-86 GHz for the first terminal) into a receive path, and directs waves to be transmitted in the transmit frequency band (e.g., 71-76 GHz for the first terminal) from a transmit path to the OMT is easier (see suggested by Brown on col. 5, lines 6-11).

Regrading claim 4, Sherman teaches the transmission section (60) comprises a first radiation pattern control unit (53) configured for adapting a radiation pattern for transmitting the outgoing information signal (fig. 3-4, page 4, 6, par [0041, 0060]) (see the switches may be controlled by the signal processing module 53 according to whether the radio 50 is receiving or transmitting at any given time.  When the radio 50 is transmitting, a switch 88 provided between the output of mixer 68' and the input of PA 66' is closed to route the transmit signals to the PA 66).  

Regrading claim 10, Sherman teaches the receiver device (58) is configured for extracting (decode, pull out, draw out, withdraw, excerpt) the incoming information signal and a further incoming information signal from the incoming signals received via the receiving section (fig. 3-4, page 3, par [0033-0034, 0039-0040]) (see the receiver should be able to decode information from the waveform of a first/second signal received), wherein the incoming signal is in the receiving frequency band (fig. 3), wherein the further incoming signal is in a further receiving frequency band (fig. 3), wherein the at least one jamming frequency band comprises the further receiving frequency band (fig. 3, page 1, 3, 5, par [0013, 0015, 0037, 0051]) (see to communicate reliably on a RF band or channel while the channel is jammed by the user or another source, desired communications signals are received simultaneously by the radio, the communications signal and carrier frequencies); wherein the transmitter device is configured for generating the outgoing information signal and a further outgoing information signal, wherein the further outgoing information signal is transmitted via the transmission section (60) in a further transmission frequency band signal (fig. 3, page 1-2, par [0013, 0015, 0031]) (see to communicate reliably on a RF band or channel while the channel is jammed by the user or another source, and information transmitted on the jammed channels will remain intelligible to all soldiers on the mission. 
Brown teaches which is not overlapping the frequency band of the outgoing information signal (fig. 2A, col. 5, lines 6-11), and wherein the further transmission frequency band and the further receiving frequency band do not overlap (fig. 2A, col. 5, lines 6-11). 
Therefore, the combination of Sherman and Krunz and Brown is teaching the limitation of claim.

Regrading claim 11, Sherman teaches the receiving section (58) is configured for receiving the incoming information signal and a further incoming information signal of the incoming information signals, which are in the same receiving frequency band (fig. 3, page 2, par [0033]) (see the receiver should be able to decode information from the waveform of a second signal received on the same channel and at the same data rate the information was encoded on the second signal);  
wherein the receiving section (58) comprises a direction estimation unit (100) configured for estimating a direction of origin for both of the incoming information signal and the further information signal (fig. 3, page 2-4, par [0030, 0033-0034, 0042]) (see to detect and classify received enemy jamming signals, estimate the parameters needed to synthesize the jamming signals locally, and once the jamming signal is correctly estimated and tracked, The receiver only needs to estimate the jamming signal parameters and then mitigate the jamming signal);  
wherein the receiver device is configured for extracting (decode, pull out, draw out, withdraw, excerpt) the incoming information signal and a further incoming information signal from the incoming signals received via the receiving section using the estimated directions of origin (fig. 3-4, page 3, par [0030, 0033-0034, 0039-0042]) (see the receiver should be able to decode information from the waveform of a first/second signal received); and 
wherein the transmitter device is configured for generating the outgoing information signal and a further outgoing information signal, wherein the further outgoing information signal is transmitted via the transmission section in the transmission frequency band (fig. 3, page 1-2, par [0013, 0015, 0031]) (see to communicate reliably on a RF band or channel while the channel is jammed by the user or another source, and information transmitted on the jammed channels will remain intelligible to all soldiers on the mission). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman (U.S. Pub. No. 2010/0289688) in view of Krunz (U.S. Patent No. 10,439,755) with (Division Application 15/336070 filed on Oct. 27, 2016), and further in view of Kim (U.S. Pub. No. 2014/0165144).

Regrading claim 6, Sherman teaches the transmission section comprises configured for adapting a estimate channel properties received signal amplitude and of the jamming signal, and enable the jammer 
detection stage 100 to estimate the channel condition more accurately (fig. 3, page 2-3, par [0033, 0037-0040, 0048]). But Sherman does not mention a power control unit.
	However, Kim teaches a power control unit (630) of the jamming signal (fig. 3, 6, page 3, par [0041, 0044]) (see first device 210 may include a jamming signal identifying unit 610, a transmitting unit 620, a signal power control unit 630, a receiving unit 640, and a jamming signal canceling unit 650).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Sherman and Krunz with Kim, in order provide signal power control unit 630 may be configured to control a signal power of the jamming signal easier (see suggested by Kim on page 3, par [0044]).

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (U.S. Pub. No. 2010/0289688) further in view of Brown (U.S. Patent No. 9,906,245), and in view of Krunz (U.S. Patent No. 10,439,755) with (Division Application 15/336070 filed on Oct. 27, 2016). 

Regrading claims 12 and 16, Sherman teaches system/method for physically secured friendly radio frequency communication and for jamming hostile radio frequency communication (fig. 1, 3, page 1,  par [0005-0006, 0009]) (see an enemy jammer transmitter is usually located far from a receiver attempting to detect friendly communications signals on the jammed channels]), the system (fig. 3) comprising: a first radio frequency communication and jamming device and a second radio frequency communication and jamming device (50) (fig. 3, page 3, par [0036-0040]);  wherein each of the first and second radio frequency communication and jamming devices are configured for physically secured friendly radio frequency communication and for jamming hostile radio frequency communication (fig. 1, 3, page 1,  par [0005-0006, 0009, 0013]) (see allows a user to communicate reliably on a RF band or channel while the channel is jammed by the user or another source.  In particular, there is a need for a radio that can communicate with other radios on one or more channels of a network while the same channels are jammed by either friendly or hostile entities), and comprise: an antenna arrangement (54/56) (fig. 3) comprising a transmission section (60) for transmitting outgoing signals (56) and a receiving section (58) for receiving incoming signals (54) (fig. 3-4, page 3, par [0037-0040]);  a receiver device (58/62/64) configured for extracting (decode, pull out, draw out, withdraw, excerpt) an incoming information signal from the incoming signals received via the receiving section in a receiving frequency band (fig. 3-4, page 3, par [0033-0034, 0039-0040]) (see the receiver should be able to decode information from the waveform of a first/second signal received); a jamming generator (102) configured for generating at least one jamming signal for jamming at least one jamming frequency band, wherein the jamming signal is transmitted as one of the outgoing signals via the transmission section, wherein the at least one jamming frequency band comprises the receiving frequency band (fig. 3, page 1, 4, 6, par [0012-13, 0044, 0060, 0067]) (see generator operating from keying material generated from a 256 bit AES, with the key changed once each second.  More sophisticated jamming algorithms may be used, as long as the algorithm is such that when the keying material and other optional control data such as time of day (ToD) are provided to the radio 50, the radio is capable of predicting the transmitted jamming signal waveform, the radio 50 can transmit a self generated jamming signal, The jammer model stage 102 is constructed and arranged in a known manner to produce or generate a true model of the jamming signal waveform as initially transmitted from the jamming source, and predict frequency bands occupied by a potential interferer in time); and
 a self-interference cancellation device (112/fig. 3) configured for cancelling portions of the at least one jamming signal (100) in the incoming signals received via the receiving section (58)  at least in the receiving frequency band (fig. 3, 1, page 1, 3-4, par [0012, 0030 0049]) (see successive interference cancellation (SIC) type of MUD, jammer cancellation, detect, track, and predict frequency bands occupied by a potential interferer in time, self generated cancellation signals to avoid self saturation when friendly jammers are not operating), 
a transmitter device (60) configured for generating at least one outgoing information signal in a transmission frequency band (fig. 3, page 1, 3, 6, par [0013, 0039-0040, 0048, 0060-0061, 0067]) (see the transmit antenna 56 and the PA 66, wherein the switch is closed during normal transmit operation to allow radio signals intended for transmission to reach the antenna 56, and IEEE 802.16 protocol, with two channels performing a jamming function also at the 5.8 GHz frequency.  The jamming signal waveform may consist of a O-QPSK signal roughly 20 MHZ in bandwidth, IEEE 802.16, cellular GSM, CDMA 2000, WNW, SRW, and IEEE 802.11 ), 
wherein the at least one jamming frequency band excludes (leave out/eliminate) the transmission frequency band (fig. 3, page 1, par [0015]) (see the transmitting component path of the RF processing module, and the transmitting component path is coupled at a determined level to the receiving component path so that the cancellation signal operates to eliminate the jamming signal from the desired communications signals);  
wherein the receiving frequency band of the first radio frequency communication and jamming device comprises the transmission frequency band of the second radio frequency communication and jamming device (fig. 1, 3, page 1, 3-4, 6, par [0012-0015, 0030, 0032, 0037, 0045, 0062]) (see frequency hopping); and 
wherein the receiving frequency band of the second radio frequency communication and jamming device comprises the transmission frequency band of the first radio frequency communication and jamming device (fig. 1, 3, page 1, 2-4, 6, par [0012-0015, 0030, 0032, 0037, 0045, 0062]) (see frequency hopping, radio can communicate with other network radios (second radio frequency communication) on the jammed channels);  
wherein the outgoing information signal of the first radio frequency communication and jamming device is the incoming information signal of the second radio frequency communication and jamming device (fig. 1, 3, page 2-3, par [0030-0033]) (see TWYJ radios held by the other soldiers can then use the 
predetermined key and/or other known information to reconstruct and cancel the jamming signal from friendly communications signals, and If the waveform of a first signal on a given RF channel is fully known before reception at a receiver, the waveform theoretically consumes no channel capacity at the receiver. That is, the receiver should be able to decode information from the waveform of a second signal received); and 
wherein the outgoing information signal of the second radio frequency communication and jamming device is the incoming information signal of the first radio frequency communication and jamming device (50) (fig. 1, 3, page 2-3, par [0030-0033]) (see TWYJ radios held by the other soldiers can then use the predetermined key and/or other known information to reconstruct and cancel the jamming signal from friendly communications signals, and If the waveform of a first signal on a given RF channel is fully known before reception at a receiver, the waveform theoretically consumes no channel capacity at the receiver. That is, the receiver should be able to decode information from the waveform of a second signal received), and 
Sherman teaches wherein the outgoing information signal is transmitted as one of the outgoing signals (56) via the transmission section (60) (fig. 3), wherein the transmission frequency band and the receiving frequency band do not overlap, that is or obvious to (fig. 3-4, page 1, 3, par [0015, 0035, 0037-0038, 0040-0041]) (In this case, the first LO and second LO of transmission path, and receiving path are tuning with transmitting band and receiving band is different, and switches 88 and 84 open and close when transmitting and receiving, so that the receiving and transmitting frequency out/in they are  not overlapping);  that is or obvious to the transmission frequency band and the receiving frequency band do not overlap
	However, Brown teaches the transmission frequency band and the receiving frequency band do not overlap (fig. 2A, col. 5, lines 6-11); and
Sherman teaches successive interference cancellation (SIC) type of MUD (50/102), jammer cancellation (102/112), detect, track, and predict frequency bands occupied by a potential interferer in time, self generated cancellation signals to avoid self saturation, when friendly jammers are not operating (fig. 3, 1, page 1, 3-4, par [0012, 0030 0049]), that is self-interference cancellation device.
Moreover, Krunz teaches a systems and methods of friendly jamming for securing wireless 
Communications, and the friendly jamming devices with a self-interference cancellation module/device (fig. 1-2, col. 6, lines 33-45), and 
	Krunz also teaches we incorporate into the model a residual self-interference term using SIS ratio, defined as the portion of self-interference left after suppression (col. 26, lines 53-55), and a self-interference cancellation module embedded in each receiving mobile device, wherein the self-interference 
cancellation module allows each receiving mobile device to transmit a friendly jamming signal while simultaneously receiving an information signal from the transmitting mobile device, wherein the friendly jamming signal is a receiver-based artificial noise signal, wherein the self-interference cancellation module allows the receiver to cancel the receiver-based artificial noise signal, wherein a portion of self-interference is left after cancellation (co. 41, claim 1 languages lines 42-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Sherman and Brown with Krunz, in order to provide PHY security over a larger area.  To be able to send RxFJ from the receivers, we considered full-duplex receivers, but with one antenna per receiver.  These receivers are capable of partial/complete self-interference suppression easier (see suggested by Krunz on col. 32, lines 26-30).

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 13, Sherman teaches radio frequency communication and jamming device configured for physically secured friendly radio frequency communication and for jamming hostile radio frequency communication (fig. 1, 3, page 1,  par [0005-0006, 0009]), the radio frequency communication and jamming device (50) comprising: an antenna arrangement (54/56) (fig. 3) comprising a transmission section (60) for transmitting outgoing signals (56) and a receiving section (58) for receiving incoming signals (54) (fig. 3-4, page 3, par [0037-0040]);  a receiver device (58/62/64) configured for extracting (decode, pull out, draw out, withdraw, excerpt) an incoming information signal from the incoming signals received via the receiving section in a receiving frequency band (fig. 3-4, page 3, par [0033-0034, 0039-0040]), a jamming generator (102) configured for generating at least one jamming signal for jamming at least one jamming frequency band, wherein the jamming signal is transmitted as one of the outgoing signals via the transmission section (fig. 3, page 1, 4, 6, par [0012-0013, 0044, 0060, 0067]), a jamming generator (102) configured for generating at least one jamming signal for jamming at least one jamming frequency band, wherein the jamming signal is transmitted as one of the outgoing signals via the transmission section, wherein the at least one jamming frequency band comprises the receiving frequency band (fig. 3, page 1, 4, 6, par [0012-13, 0044, 0060, 0067]), a self-interference cancellation device (112/fig. 3) configured for cancelling portions of the at least one jamming signal (100) in the incoming signals received via the receiving section (58)  at least in the receiving frequency band (fig. 3, 1, page 1, 3-4, par [0012, 0030 0049]) (see successive interference cancellation (SIC) type of MUD, jammer cancellation, detect, track, and predict frequency bands occupied by a potential interferer in time, self generated cancellation signals to avoid self saturation when friendly jammers are not operating), a transmitter device (60) configured for generating at least one outgoing information signal in a transmission frequency band (fig. 3, page 1, 3, 6, par [0013, 0039-0040, 0048, 0060-0061, 0067]), and wherein the at least one jamming frequency band excludes (leave out/eliminate) the transmission frequency band (fig. 3, page 1, par [0015]), And
Brown teaches the transmission frequency band and the receiving frequency band do not overlap (fig. 2A, col. 5, lines 6-11); And
Krunz teaches a systems and methods of friendly jamming for securing wireless 
Communications, and the friendly jamming devices with a self-interference cancellation module/device (fig. 1-2, col. 6, lines 33-45), and 
	Krunz also teaches we incorporate into the model a residual self-interference term using SIS ratio, defined as the portion of self-interference left after suppression (col. 26, lines 53-55), and a self-interference cancellation module embedded in each receiving mobile device, wherein the self-interference 
cancellation module allows each receiving mobile device to transmit a friendly jamming signal while simultaneously receiving an information signal from the transmitting mobile device, wherein the friendly jamming signal is a receiver-based artificial noise signal, wherein the self-interference cancellation module allows the receiver to cancel the receiver-based artificial noise signal, wherein a portion of self-interference is left after cancellation (co. 41, claim 1 languages lines 42-52).
The above prior art of record, however, fail to disclose or render obvious: the system further comprising: a third radio frequency communication and jamming device configured for physically secured friendly radio frequency communication and for jamming hostile radio frequency communication, and comprising: an antenna arrangement comprising a transmission section for transmitting outgoing signals and a receiving section for receiving incoming signals;  a receiver device configured for extracting an incoming information signal from the incoming signals received via the receiving section in a receiving frequency band;  a jamming generator configured for generating at least one jamming signal for jamming at least one jamming frequency band, wherein the jamming signal is transmitted as one of the outgoing signals via the transmission section, wherein the at least one jamming frequency band comprises the receiving frequency band;  and a self-interference cancellation device configured for cancelling portions of the at least one jamming signal in the incoming signals received via the receiving section at least in the receiving frequency band, a transmitter device configured for generating at least one outgoing information signal in a transmission frequency band, wherein the outgoing information signal is transmitted as one of the outgoing signals via the transmission section, wherein the transmission frequency band and the receiving frequency band do not overlap;  wherein the at least one jamming frequency band excludes the transmission frequency band;  wherein the receiver device of the second radio frequency communication and jamming device is configured for extracting the incoming information signal and a further incoming information signal from the incoming signals received via the receiving section, wherein the incoming signal is in the receiving frequency band, wherein the further incoming signal is in a further receiving frequency band, wherein the at least one jamming frequency band comprises the further receiving frequency band;  wherein the transmitter device of the second radio frequency communication and jamming device is configured for generating the outgoing information signal and a further outgoing information signal, wherein the further outgoing information signal is transmitted via the transmission section in a further transmission frequency band, which is not overlapping the frequency band of the outgoing information signal;  and wherein the further transmission frequency band and the further receiving frequency band do not overlap, wherein the receiving frequency band of the third radio frequency communication and jamming device comprises the further transmission frequency band of the second radio frequency communication and jamming device;  wherein the further receiving frequency band of the second radio frequency communication and jamming device comprises the transmission frequency band of the third radio frequency communication and jamming device;  wherein the first radio frequency communication and jamming device and the third radio frequency communication and jamming device are located in reach of the second radio frequency communication and jamming device;  wherein the first radio frequency communication and jamming device and the third radio frequency communication and jamming device are located mutually out of reach; wherein the further out going information signal of the second radio frequency communication and jamming device is the incoming information signal of the third radio frequency communication and jamming device;  and wherein the outgoing information signal of the third radio frequency communication and jamming device is the further incoming information signal of the second radio frequency communication and jamming device, as specified in the claim 13. 

Regarding independent claim 14, Sherman teaches radio frequency communication and jamming device configured for physically secured friendly radio frequency communication and for jamming hostile radio frequency communication (fig. 1, 3, page 1,  par [0005-0006, 0009]), the radio frequency communication and jamming device (50) comprising: an antenna arrangement (54/56) (fig. 3) comprising a transmission section (60) for transmitting outgoing signals (56) and a receiving section (58) for receiving incoming signals (54) (fig. 3-4, page 3, par [0037-0040]);  a receiver device (58/62/64) configured for extracting (decode, pull out, draw out, withdraw, excerpt) an incoming information signal from the incoming signals received via the receiving section in a receiving frequency band (fig. 3-4, page 3, par [0033-0034, 0039-0040]), a jamming generator (102) configured for generating at least one jamming signal for jamming at least one jamming frequency band, wherein the jamming signal is transmitted as one of the outgoing signals via the transmission section (fig. 3, page 1, 4, 6, par [0012-0013, 0044, 0060, 0067]), a jamming generator (102) configured for generating at least one jamming signal for jamming at least one jamming frequency band, wherein the jamming signal is transmitted as one of the outgoing signals via the transmission section, wherein the at least one jamming frequency band comprises the receiving frequency band (fig. 3, page 1, 4, 6, par [0012-13, 0044, 0060, 0067]), a self-interference cancellation device (112/fig. 3) configured for cancelling portions of the at least one jamming signal (100) in the incoming signals received via the receiving section (58)  at least in the receiving frequency band (fig. 3, 1, page 1, 3-4, par [0012, 0030 0049]) (see successive interference cancellation (SIC) type of MUD, jammer cancellation, detect, track, and predict frequency bands occupied by a potential interferer in time, self generated cancellation signals to avoid self saturation when friendly jammers are not operating), a transmitter device (60) configured for generating at least one outgoing information signal in a transmission frequency band (fig. 3, page 1, 3, 6, par [0013, 0039-0040, 0048, 0060-0061, 0067]), and wherein the at least one jamming frequency band excludes (leave out/eliminate) the transmission frequency band (fig. 3, page 1, par [0015]), And
Brown teaches the transmission frequency band and the receiving frequency band do not overlap (fig. 2A, col. 5, lines 6-11); And
Krunz teaches a systems and methods of friendly jamming for securing wireless 
Communications, and the friendly jamming devices with a self-interference cancellation module/device (fig. 1-2, col. 6, lines 33-45), and 
	Krunz also teaches we incorporate into the model a residual self-interference term using SIS ratio, defined as the portion of self-interference left after suppression (col. 26, lines 53-55), and a self-interference cancellation module embedded in each receiving mobile device, wherein the self-interference 
cancellation module allows each receiving mobile device to transmit a friendly jamming signal while simultaneously receiving an information signal from the transmitting mobile device, wherein the friendly jamming signal is a receiver-based artificial noise signal, wherein the self-interference cancellation module allows the receiver to cancel the receiver-based artificial noise signal, wherein a portion of self-interference is left after cancellation (co. 41, claim 1 languages lines 42-52).
The above prior art of record, however, fail to disclose or render obvious: the system further comprising: a third radio frequency communication and jamming device configured for physically secured friendly radio frequency communication and for jamming hostile radio frequency communication, and comprising: an antenna arrangement comprising a transmission section for transmitting outgoing signals and a receiving section for receiving incoming signals;  a receiver device configured for extracting an incoming information signal from the incoming signals received via the receiving section in a receiving frequency band;  a jamming generator configured for generating at least one jamming signal for jamming at least one jamming frequency band, wherein the jamming signal is transmitted as one of the outgoing signals via the transmission section, wherein the at least one jamming frequency band comprises the receiving frequency band;  and a self-interference cancellation device configured for cancelling portions of the at least one jamming signal in the incoming signals received via the receiving section at least in the receiving frequency band, a transmitter device configured for generating at least one outgoing information signal in a transmission frequency band, wherein the outgoing information signal is transmitted as one of the outgoing signals via the transmission section, wherein the transmission frequency band and the receiving frequency band do not overlap;  wherein the at least one jamming frequency band excludes the transmission frequency band;  wherein the receiving frequency band of the third radio frequency communication and jamming device comprises the transmission frequency band of the second radio frequency communication and jamming device;  wherein the receiving frequency band of the second radio frequency communication and jamming device comprises the transmission frequency band of the third radio frequency communication and jamming device;  wherein the first radio frequency communication and jamming device and the third radio frequency communication and jamming device are located in reach of the second radio frequency communication and jamming device;  wherein the first radio frequency communication and jamming device and the third radio frequency communication and jamming device are located mutually out of reach;  wherein the transmission frequency band of the first frequency communication and jamming device is equal to the transmission frequency band of the first frequency communication and jamming device;  wherein the receiver device of the second radio frequency communication and jamming device is 
configured for extracting the incoming information signal and a further incoming information signal from the incoming signals received via the receiving section, wherein the incoming signal is in the receiving frequency band, wherein the further incoming signal is in a further receiving frequency band, wherein the at least one jamming frequency band comprises the further receiving frequency band;  wherein the transmitter device of the second radio frequency communication and jamming device is configured for generating the outgoing information signal and a further outgoing information signal, wherein the further outgoing information signal is transmitted via the transmission section in a further transmission frequency band, which is not overlapping the frequency band of the outgoing information signal;  and wherein the further transmission frequency band and the further receiving frequency band do not overlap, wherein the receiving section is configured for receiving the incoming information signal and a further incoming information signal of the incoming information signals, which are in the same receiving frequency band;  wherein the receiving section comprises a direction estimation unit configured for estimating a direction of origin for both of the incoming information signal and the further information signal;  wherein the receiver device is configured for extracting the incoming information signal and a further incoming information signal from the incoming signals received via the receiving section using the estimated directions of origin;  and wherein the transmitter device is configured for generating the outgoing information signal and a further outgoing information signal, wherein the further outgoing information signal is transmitted via the transmission section in the transmission frequency band, wherein the further outgoing information signal of the second radio frequency communication and jamming device is the incoming information signal of the third radio frequency communication and jamming device;  and wherein the outgoing information signal of the third radio frequency communication and jamming device is the further incoming information signal of the second radio frequency communication and jamming device, as specified in the claim 14.
 
Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                             September 24, 2022